DETAILED ACTION
This Office Action is in response to Amendment filed 10-10-22.  Claims 1-2 are presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 USC 103 as being unpatentable over Dennis et al. (hereinafter “Dennis”, US Patent Publication 2014/0349261 A1) in view of Onischuk (US Patent Publication 2015/0012339 A1).
As per claim 1, Dennis discloses A system for providing transparency in an artificial intelligence based model comprising: 
At least one processing device on which are executed:
A talent data module for reducing bias influencers by reducing language pertaining to demographic information (paragraphs [0014, 0016, 0102]).
Dennis does not explicitly disclose:
At least one neural network having time-stamped data coupled to the talent data module; 
A decisions module coupled to the talent data module and at least one neural network that allows auditing of decisions using the time-stamped data.  
However, Onischuk teaches official computers running artificial intelligence programs to ensure ballots may not be counterfeited, to prevent unfair influence in results, and ensure the integrity of the voting session.  Internal auditing is performed to guarantee the final vote tallies are not unfairly influenced by the creation of fictious voters.  The election computers employ algorithms of cast voting ballot information including casting date and timestamp which are later audited for accuracy (paragraphs [0013, 0242, 0333-338]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Onischuk’s algorithm block and decisions block in Dennis’s system to ensure the integrity of the voting system using computers with artificial intelligence software.

As per claim 2, Dennis discloses A method for providing transparency in an artificial intelligence based system, comprising: 
Preprocessing talent data to reduce bias influencers by reducing language pertaining to demographic information (paragraphs [0014, 0016, 0102]).
Dennis does not explicitly disclose:
Analyzing the preprocessed talent data and time-stamping algorithms used to analyze the preprocessed talent data;
Making decisions on analyzed talent data and providing the ability to audit the decisions based on the time stamping.
However, Onischuk teaches official computers running artificial intelligence programs to ensure ballots may not be counterfeited, to prevent unfair influence in results, and ensure the integrity of the voting session.  Internal auditing is performed to guarantee the final vote tallies are not unfairly influenced by the creation of fictious voters.  The election computers employ algorithms of cast voting ballot information including casting date and timestamp which are later audited for accuracy (paragraphs [0013, 0242, 0333-338]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Onischuk’s algorithm block and decisions block in Dennis’s system to ensure the integrity of the voting system using computers with artificial intelligence software.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 19, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457